Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 16/594,374 filed on 10/07/2019. This application claims benefit of a provisional application No. 62/743,409 filed on 10/09/2018. Claims 1-30 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or 

Claim 23-24, 26-28, and 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP S2-176976 (OPPO et al., SA WG2 Meeting #122bis, October 23 – 27, 2017, Ljubljana, Slovenia; hereinafter “NPL1”).

Regarding claim 23, NPL1 discloses a method for wireless communication by a base station, comprising: 
communicating with a user equipment (UE) in a 5G new radio (NR) system (P. 1, Sec. 1: NR->E-UTRAN (Intra System) handover and 5GS->EPS (Inter system) handover will be triggered when UE performs VoNR in 5GS but which is not supportive of VoNR (sometimes we call it RAT/EPS fallback informatively for short wording). This is only to guarantee the voice call can be fulfilled for 5G users when gNB does not support VoNR. Therefore, for the handover due to voice call, it is important to make UE return back to 5GS immediately after the VoLTE is finished.);
initiating a voice call with the UE (P. 2, first figure, Task 0: Presence of QoSflow for voice in NR; indicates initiation of a voice call with a UE); and 
transmitting a 5G NR-to-long term evolution (LTE) handover command in response to initiating the voice call (P. 1, Sec. 1: NR->E-UTRAN (Intra System) handover and 5GS->EPS (Inter system) handover will be triggered when UE performs VoNR in 5GS but which is not supportive of VoNR (sometimes we call it RAT/EPS fallback informatively for short wording); P. 2, first figure, Task 1: Handover request).  

Regarding claim 24, NPL1 discloses the limitations of claim 23 as set forth, and NPL1 further discloses including an NR-to-LTE voice fallback indicator in the handover command, wherein the fallback indicator provides an indication that base station does not support the voice P. 1, Sec. 1: NR->E-UTRAN (Intra System) handover and 5GS->EPS (Inter system) handover will be triggered when UE performs VoNR in 5GS but which is not supportive of VoNR (sometimes we call it RAT/EPS fallback informatively for short wording); P. 2, first figure, Task 1: Handover request; P. 1, Sec. 1, Key Issue 1: How to identify it is a handover for voice, Alternative-1: The source NG-RAN (NR gNB) adds an indicator into the handover request message to AMF, then the indicator will be provided to new AMF/MME. It is a direct way to notify the target system if the handover is for voice with addition of a new indicator.).

Regarding claim 26, NPL1 discloses the limitations of claim 23 as set forth, and NPL1 further discloses wherein the handover command comprises a handover command, a re-direction command, or any other command directing the UE from NR to LTE (P. 1, Sec. 1: NR->E-UTRAN (Intra System) handover and 5GS->EPS (Inter system) handover will be triggered when UE performs VoNR in 5GS but which is not supportive of VoNR (sometimes we call it RAT/EPS fallback informatively for short wording); P. 2, first figure, Task 1: Handover request.).  The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (a command directing the UE from NR to LTE) which anticipates the genus (MPEP 2131.02).

Claims 27-28 and 30 are rejected following the same rationale as set forth in the rejection of claims 23-24 and 26, respectively. Claims 27-28 and 30 recite similar features as in claims 23-24 and 26, respectively, from the perspective of an apparatus for a base station.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP S2-176976 (OPPO et al., SA WG2 Meeting #122bis, October 23 – 27, 2017, Ljubljana, Slovenia; hereinafter “NPL1”).

Regarding claim 25, NPL1 discloses the limitations of claim 23 as set forth, and NPL1 further discloses sending a handover request/command by a gNB, when the gNB does not support the voice call (P. 1, Sec. 1: NR->E-UTRAN (Intra System) handover and 5GS->EPS (Inter system) handover will be triggered when UE performs VoNR in 5GS but which is not supportive of VoNR (sometimes we call it RAT/EPS fallback informatively for short wording); P. 2, first figure, Task 1: Handover request); and
adding an indicator into the handover request to indicate that the handover is for a voice call (P. 1, Sec. 1, Key Issue 1: How to identify it is a handover for voice, Alternative-1: The source NG-RAN (NR gNB) adds an indicator into the handover request message to AMF, then the indicator will be provided to new AMF/MME. It is a direct way to notify the target system if the handover is for voice with addition of a new indicator.).
Although NPL1 does not explicitly disclose a base station deciding not to include an NR-to- LTE voice fallback indicator in the handover command, requiring the UE to return to camping on the base station if a handover procedure associated with the handover command fails, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 23, based on the above further teaching from NPL1, to derive this limitation, when the handover is not intended for a voice call. This modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification wherein the UE returns to camp on the source NR base station when the handover, not intended for a voice, call fails.

Claim 29 is rejected on the same grounds set forth in the rejection of claim 25. Claim 29 recites similar features as in claim 25, from the perspective of an apparatus for a base station.

 Claims 1, 3-5, 8-9, 11-12, 14-16, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Andre-Jonsson et al. (WO 2013/009230 A1; hereinafter “Andre-Jonsson”).

Regarding claim 1, NPL1 discloses a method of wireless communications by a user equipment (UE), comprising:
communicating with and camping on a next generation node B (gNB) in a 5G new radio (NR) system (P. 1, Sec. 1: NR->E-UTRAN (Intra System) handover and 5GS->EPS (Inter system) handover will be triggered when UE performs VoNR in 5GS but which is not supportive of VoNR (sometimes we call it RAT/EPS fallback informatively for short wording). This is only to guarantee the voice call can be fulfilled for 5G users when gNB does not support VoNR. Therefore, for the handover due to voice call, it is important to make UE return back to 5GS immediately after the VoLTE is finished.); 
initiating a voice call with the gNB (P. 2, first figure, Task 0: Presence of QoSflow for voice in NR; indicates initiation of a voice call with the gNB before handover is triggered);
receiving a 5G NR-to-long term evolution (LTE) handover command in response to initiating the voice call (P. 1, Sec. 1: NR->E-UTRAN (Intra System) handover and 5GS->EPS (Inter system) handover will be triggered when UE performs VoNR in 5GS but which is not supportive of VoNR (sometimes we call it RAT/EPS fallback informatively for short wording); P. 2, first figure, Task 1: Handover request); 
performing a handover procedure in response to the handover command (P. 2, first figure, Task 2: Relocation Request; Other steps in 5G->4G inter/intra system Handover procedure.).
But NPL1 does not disclose detecting a failure in the handover procedure, and taking one or more actions in response to detecting the failure in the handover procedure.
However, in the same field of endeavor, Andre-Jonsson discloses detecting a failure in the handover procedure from an LTE network to another network; and taking one or more actions in response to detecting the failure in the handover procedure, wherein taking one or more actions comprises performing a cell selection or re-selection procedure to determine a new cell to camp on (Abstract: A wireless terminal (30) receives a handover command message (64) from a Long Term Evolution (LTE) radio access network (22). The handover command message (64) includes an indicated cell and an alternative transfer authorization. The wireless terminal (30), in response to the handover command message (64), at least attempts to perform a handover of a radio connection involving the wireless terminal from the LTE radio access network (22) to an indicated cell in another radio access network (24). If the handover does not succeed within a predetermined time and in response to the alternative transfer authorization, the wireless terminal (30) releases the connection and re-establishes the connection in a selected cell of the other radio access network instead of returning the wireless terminal to the LTE radio access network, thereby improving success of transfer of the wireless terminal.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1, based on the above teaching from Andre-Jonsson, to derive “detecting a failure in the NR-to-LTE handover procedure, and taking one or more actions in response to detecting the failure in the handover procedure”, and thus obtain the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to fulfill a market need to guarantee that the voice call can be fulfilled for 5G users when gNB does not support VoNR.

Regarding claim 3, NPL1 and Andre-Jonsson disclose the limitations of claim 1 as set forth, and NPL1 discloses sending a handover request/command by a gNB, when the gNB does not support the voice call (P. 1, Sec. 1: NR->E-UTRAN (Intra System) handover and 5GS->EPS (Inter system) handover will be triggered when UE performs VoNR in 5GS but which is not supportive of VoNR (sometimes we call it RAT/EPS fallback informatively for short wording); P. 2, first figure, Task 1: Handover request); and
adding an indicator into the handover request to indicate that the handover is for a voice call (P. 1, Sec. 1, Key Issue 1: How to identify it is a handover for voice, Alternative-1: The source NG-RAN (NR gNB) adds an indicator into the handover request message to AMF, then the indicator will be provided to new AMF/MME. It is a direct way to notify the target system if the handover is for voice with addition of a new indicator.).
Furthermore, Andre-Jonsson discloses detecting a failure in the handover procedure from an LTE network to another network; and taking one or more actions in response to detecting the failure in the handover procedure, wherein taking one or more actions comprises performing a cell selection or re-selection procedure to determine a new cell to camp on (Abstract: A wireless terminal (30) receives a handover command message (64) from a Long Term Evolution (LTE) radio access network (22). The handover command message (64) includes an indicated cell and an alternative transfer authorization. The wireless terminal (30), in response to the handover command message (64), at least attempts to perform a handover of a radio connection involving the wireless terminal from the LTE radio access network (22) to an indicated cell in another radio access network (24). If the handover does not succeed within a predetermined time and in response to the alternative transfer authorization, the wireless terminal (30) releases the connection and re-establishes the connection in a selected cell of the other radio access network instead of returning the wireless terminal to the LTE radio access network, thereby improving success of transfer of the wireless terminal.). A skilled person can apply the same procedure for performing a cell selection or re-selection procedure to determine a new cell to camp on in case of 5G NR to LTE handover failure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and Andre-Jonsson as applied to claim 1, based on the above further teachings from NPL1 and Andre-Jonsson, to derive “wherein taking one or more actions comprises performing a cell selection or re-selection procedure to determine a new cell to camp on, wherein performing the cell selection or re-selection procedure comprises excluding the gNB from being selected based on an NR-to-LTE voice fallback indicator received in the handover command, wherein the fallback indicator provides an indication that gNB does not support the voice call and excluding the gNB is based on the indication that the gNB does not support the voice call”. This modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification wherein the UE re-selects a cell in case of NR to LTE handover failure and excludes gNB in order to guarantee that the voice call can be fulfilled for 5G users when gNB does not support VoNR.

Regarding claim 4, NPL1 and Andre-Jonsson disclose the limitations of claim 1 as set forth, and NPL1 further discloses detecting that the handover command is received in response to the initiated voice call based on a timing relationship between when the voice call was initiated and when the handover command was received (P. 1, Sec. 1: NR->E-UTRAN (Intra System) handover and 5GS->EPS (Inter system) handover will be triggered when UE performs VoNR in 5GS but which is not supportive of VoNR (sometimes we call it RAT/EPS fallback informatively for short wording); P. 2, first figure, Task 1: Handover request; P. 2, first figure, Task 0: Presence of QoSflow for voice in NR; indicates that handover command is received in response to the imitated voice call.).

Regarding claim 5, NPL1 and Andre-Jonsson disclose the limitations of claim 1 as set forth, and Andre-Jonsson further discloses wherein taking one or more actions comprises performing other radio access network cell search (Abstract: A wireless terminal (30) receives a handover command message (64) from a Long Term Evolution (LTE) radio access network (22). The handover command message (64) includes an indicated cell and an alternative transfer authorization. The wireless terminal (30), in response to the handover command message (64), at least attempts to perform a handover of a radio connection involving the wireless terminal from the LTE radio access network (22) to an indicated cell in another radio access network (24). If the handover does not succeed within a predetermined time and in response to the alternative transfer authorization, the wireless terminal (30) releases the connection and re-establishes the connection in a selected cell of the other radio access network instead of returning the wireless terminal to the LTE radio access network, thereby improving success of transfer of the wireless terminal.).  A skilled person can apply this teaching to derive wherein taking one or more actions comprises performing an LTE cell search.

Regarding claim 8, NPL1 and Andre-Jonsson disclose the limitations of claim 1 as set forth, and NPL1 further discloses sending a handover request/command by a gNB, when the gNB does not support the voice call (P. 1, Sec. 1: NR->E-UTRAN (Intra System) handover and 5GS->EPS (Inter system) handover will be triggered when UE performs VoNR in 5GS but which is not supportive of VoNR (sometimes we call it RAT/EPS fallback informatively for short wording); P. 2, first figure, Task 1: Handover request); and
adding an indicator into the handover request to indicate that the handover is for a voice call (P. 1, Sec. 1, Key Issue 1: How to identify it is a handover for voice, Alternative-1: The source NG-RAN (NR gNB) adds an indicator into the handover request message to AMF, then the indicator will be provided to new AMF/MME. It is a direct way to notify the target system if the handover is for voice with addition of a new indicator.).
Although NPL1 and Andre-Jonsson do not explicitly disclose “wherein taking one or more actions comprises returning to camp on the gNB in the 5G NR system when the handover command does not include an NR-to-LTE voice fallback indicator”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and Andre-Jonsson as applied to claim 1, based on the above further teaching from NPL1, to derive this limitation when the handover is not intended for a voice call. This modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification wherein the UE returns to camp on the source NR base station when the handover, not intended for a voice, call fails.

Regarding claim 9, NPL1 and Andre-Jonsson disclose the limitations of claim 1 as set forth, and NPL1 further discloses wherein the initiated voice call is one of a mobile originating voice call or a mobile terminating voice call (P. 1, Sec. 1: NR->E-UTRAN (Intra System) handover and 5GS->EPS (Inter system) handover will be triggered when UE performs VoNR in 5GS.).


Regarding claim 11, NPL1 and Andre-Jonsson disclose the limitations of claim 1 as set forth, and NPL1 further discloses wherein: the handover command comprises a handover command, a re-direction command, or any other command directing the UE from NR to LTE (P. 1, Sec. 1: NR->E-UTRAN (Intra System) handover and 5GS->EPS (Inter system) handover will be triggered when UE performs VoNR in 5GS but which is not supportive of VoNR (sometimes we call it RAT/EPS fallback informatively for short wording); P. 2, first figure, Task 1: Handover request.).

Claims 12, 14-16, 19-20, and 22 are rejected on the same grounds set forth in the rejection of claims 1, 3-5, 8-9, and 11, respectively. Claims 12, 14-16, 19-20, and 22 recite similar features as in claims 1, 3-5, 8-9, and 11, respectively, from the perspective of an apparatus for a UE.

 Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Andre-Jonsson, and further in view of Takakura (JP 2020025213 A).

Regarding claim 2, NPL1 and Andre-Jonsson disclose the limitations of claim 1 as set forth, but NPL1 and Andre-Jonsson do not disclose wherein taking one or more actions comprises performing a cell selection or re-selection procedure to determine a new cell to camp on, wherein performing the cell selection or re-selection procedure comprises excluding the gNB from being selected based on information indicating the 5G NR system does not support voice calls; and further comprising receiving the information in a registration accept message associated with the 5G NR system, wherein the information is received from an access management function (AMF) associated with the 5G NR system.  
However, in the same field of endeavor, Takakura discloses receiving the information indicating whether the 5G NR system supports voice calls in a registration accept message associated with the 5G NR system, wherein the information is received from an access management function (AMF) associated with the 5G NR system (P. 26, Lines 4-8: Note that the tenth identification information is, for example, an IMS in a PS session in an information element (5GS network feature support IE) related to 5GS network feature support included in a registration acceptance (REGISTRATION ACCEPT) message in a registration procedure for a network. The information may be information on voice support (IMS voice over PS session indicator; IMS VoPS).).
Furthermore, Andre-Jonsson discloses detecting a failure in the handover procedure from an LTE network to another network; and taking one or more actions in response to detecting the failure in the handover procedure, wherein taking one or more actions comprises performing a cell selection or re-selection procedure to determine a new cell to camp on (Abstract: A wireless terminal (30) receives a handover command message (64) from a Long Term Evolution (LTE) radio access network (22). The handover command message (64) includes an indicated cell and an alternative transfer authorization. The wireless terminal (30), in response to the handover command message (64), at least attempts to perform a handover of a radio connection involving the wireless terminal from the LTE radio access network (22) to an indicated cell in another radio access network (24). If the handover does not succeed within a predetermined time and in response to the alternative transfer authorization, the wireless terminal (30) releases the connection and re-establishes the connection in a selected cell of the other radio access network instead of returning the wireless terminal to the LTE radio access network, thereby improving success of transfer of the wireless terminal.). A skilled person can apply this teaching to derive a procedure for performing a cell selection or re-selection procedure to determine a new cell to camp on in case of 5G NR to LTE handover failure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and Andre-Jonsson as applied to claim 1, based on the above teaching from Takakura and Andre-Jonsson, to derive performing a cell selection or re-selection procedure to determine a new cell to camp on, wherein performing the cell selection or re-selection procedure comprises excluding the gNB from being selected based on information indicating the 5G NR system does not support voice calls, by applying a procedure in case of 5G NR to LTE handover failure analogous to the procedure for the case of LTE to another network handover failure as taught by Andre-Jonsson, and excluding gNB to camp on based on the information that the 5G NR system does not support voice call as taught by Takakura. This modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification wherein the UE re-selects a cell in case of NR to LTE handover failure and excludes gNB in order to guarantee that the voice call can be fulfilled for 5G users when gNB does not support VoNR.

Claim 13 is rejected on the same grounds set forth in the rejection of claim 2. Claim 13 recites similar features as in claim 2, from the perspective of an apparatus for a UE.

 Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Andre-Jonsson, and further in view of 3GPP TS 38.331 V15.3.0 (2018-09) (hereinafter “NPL2”).

Regarding claim 6, NPL1 and Andre-Jonsson disclose the limitations of claim 5 as set forth, and Andre-Jonsson further discloses a wireless terminal receiving an LTE to a non-LTE handover command; performing a handover procedure in response to the handover command; detecting a failure in the handover procedure before a first timer expires; and in response to detecting the handover failure, performing another radio access network cell search re-establishing the connection in a selected cell of the another radio access network instead of returning the wireless terminal to the LTE radio access network ([00081) As shown in Fig. 6, in its basic embodiment and mode the method of operating a wireless terminal comprises, as act 6-1, the wireless terminal 30 receiving the handover command message 64 from a Long Term Evolution (LTE) radio access network, e.g., from the L TE radio access network 22 of Fig. 4…Act 6-2 of comprises the wireless terminal, in response to the handover command message 64, at least attempting to perform a handover of a radio connection involving the wireless terminal 30 from the L TE radio access network 22 to the indicated cell in another radio access network, e.g., to non-L TE radio access network 24. If the handover does not succeed within a predetermined time (= expiration of a first timer) and in response to the alternative transfer authorization, as act 6-3 the method further comprises the wireless terminal releasing the connection and re-establishing the connection in a selected cell of the another radio access network instead of returning the wireless terminal to the LTE radio access network.). A skilled person can apply this teaching to modify the method of NPL1 and Andre-Jonsson as applied to claim 5 to derive receiving a 5G NR-to-long term evolution (LTE) handover command in response to initiating the voice call; performing a handover procedure in response to the handover command; detecting a failure in the handover procedure; performing an LTE cell search, wherein: the LTE cell search is performed according to a first timer; and when the first timer expires before an LTE cell is found, performing at least one of a WCDMA cell search or GSM cell search (= perfuming a cell reselection procedure) to handle the voice call.
Furthermore, in the same field of endeavor, NPL2 discloses a method for RRC connection re-establishment procedure wherein if this procedure fails the UE returns to source RAT upon expiration of a second timer (P. 53, Sec. 5.3.7: RRC connection re-establishment procedure; P. 54, Sec. 5.3.7.2: The UE initiates the procedure when one of the following conditions is met: … upon detecting radio link failure of the MCG… Upon initiation of the procedure, the UE shall… start timer T311 (= a second timer); P. 54-55, Sec. 5.3.7.3: Upon selecting a suitable NR cell, the UE shall: 1> stop timer T311… NOTE: This procedure applies also if the UE returns to the source PCell.). A skilled person can apply this teaching to derive returning to camping on the gNB (= source RAT) when the second timer expires before a WCDMA cell or a GSM cell is found.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and Andre-Jonsson as applied to claim 5, based on the above teachings from Andre-Jonsson and NPL2 to derive “wherein: the LTE cell search is performed according to a first timer; and when the first timer expires before an LTE cell is found, taking one or more actions further comprises: performing at least one of a WCDMA cell search or GSM cell search to handle the voice call according to a second timer; and returning to camping on the gNB when the second timer expires before a WCDMA cell or a GSM cell is found”, because this modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification wherein the UE re-selects a cell in order to guarantee that the voice call can be fulfilled for 5G users when gNB does not support VoNR.

Claim 17 is rejected on the same grounds set forth in the rejection of claim 6. Claim 17 recites similar features as in claim 6, from the perspective of an apparatus for a UE.

 Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Andre-Jonsson, in view of NPL2, and further in view of Kunz et al. (US 20210029594 A1; hereinafter “Kunz”).

Regarding claim 7, NPL1, Andre-Jonsson, and NPL2 disclose the limitations of claim 6 as set forth, but NPL1, Andre-Jonsson, and NPL2 do not disclose wherein taking one or more actions further comprises: camping on one of a WCDMA cell based on the WCDMA cell search or a GSM cell based on the GSM cell search; and receiving an indication of a Session Transfer Number for Single Radio Voice Call Continuity (STN-SR) for handling the voice call in at least one of: a registration accept message received from the 5G NR system; a SIP message; or configuration information stored in the LTE; and using the STN-SR to handle the voice call in a circuit switched domain.  
However, in the context of voice session handover, Kunz discloses receiving an indication of a Session Transfer Number for Single Radio Voice Call Continuity (STN-SR) for handling the voice call in a registration accept message received from the 5G NR system ([0082] the registration accept message may mean that both the UE 602 and the AMF 606 are 5G SRVCC-capable and that STN-SR and C-MSISDN are included in subscription data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1, Andre-Jonsson, and NPL2 as applied to claim 6, based on the above teaching from Kunz, to derive the limitations of claim 7, because this modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification wherein the UE re-selects a cell in order to guarantee that the voice call can be fulfilled for 5G users when gNB does not support VoNR.
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (STN-SR included in in a registration accept message) which anticipates the genus (MPEP 2131.02).

Claim 18 is rejected on the same grounds set forth in the rejection of claim 7. Claim 18 recites similar features as in claim 7, from the perspective of an apparatus for a UE.

Allowable Subject Matter
Claims 10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Jung et al. (US 20150050934 A1; hereinafter “Jung”) – Use of timers for handover and cell reselection.
Chatterjee et al. (IN 201402170 I4; IN 335916 A1) – Switching to a second RAN when EPS/Inter-RAT fallback support is not indicated in an EPS registration accept message.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471